Gilfillan, C. J.
One Knox, claiming to have a cause of action against this defendant for an assault committed upon him, employed this plaintiff, as his attorney, to bring and prosecute against defendant an action therefor, and entered into a written contract with him whereby plaintiff agreed to manage the action free of charge, if unsuccessful. He agreed to pay all fees of officer, clerk, and jury, and Knox agreed to allow him to retain one-half the amount received in satisfaction of the suit, whether before or after trial, and, in terms, gave him a lien therefor upon any sum paid in settlement of the suit. It authorized plaintiff to settle the action upon receiving such sum as Knox might consent to accept, not less than $1,000, unless plaintiff also assented. The action was commenced, and, with the summons, this plaintiff caused to be served on the defendant a notice that he held, and should assert, a lien for his services in the action by virtue of a special agreement with the plaintiff. Afterwards the defendant settled with Knox, paid him an amount agreed on, and he released the cause of action. This action is to recover the value of this plaintiff’s alleged lien on that cause of action.
Several reasons are suggested why plaintiff cannot recover, only one of which we need refer to. The plaintiff had no lien — could not have any — on the cause of action. A cause of action for a personal tort is strictly personal. It is not in the nature of property, in the sense that any one but the injured party can have any right in it. It is not assignable, and does not pass to-the party’s *252representatives, but dies when he dies. Hunt v. Conrad, 47 Minn. 557, (50 N. W. Rep. 614.) It acquires the usual attributes of property only when it passes into judgment, and ceases to be a mere right of action. It follows that no lien upon it while it remains a mere personal right of action can be created.
Order affirmed.
Vanderburgh, J., absent.
(Opinion published 51 N. W. Rep. 1108.)